The plaintiff having been served with notice to produce the plaintiff’s books, the-defendant’s counsel moved the Court, just as the cause was called for trial, for judgment of nonsuit, under the 15th section of the Judiciary Act of 1789, [1 Stat. at Large, 73,] for not producing the books.
Mr. Key, for the defendant,
contended that he was yet in time to make the motion for an order to produce the books: and that notice of the motion was not necessary as there had been a notice served on the plaintiff to produce them at the last term; he accordingly now made the motion ; but it being the last time of calling the docket, and the cause being called for trial, the Court continued it to the next term.